Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 1 of 66 Pageid#: 487
                           Count 21 -- C.Y.




                                                                   fC0GOVERNMENT ~
                                                                   g~     EXHIBIT   ~
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 2 of 66 Pageid#: 488
                                                                   ~-:---=:r-t-----...+-•
                                                                   ili-
                                                                   a.
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 3 of 66 Pageid#: 489
                         Count 22 -- L.Q.




Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 4 of 66 Pageid#: 490
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 5 of 66 Pageid#: 491
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 6 of 66 Pageid#: 492
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 7 of 66 Pageid#: 493
                        Count 23 -- T.W.



Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 8 of 66 Pageid#: 494
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 9 of 66 Pageid#: 495
                         Count 24-- M.W.



Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 10 of 66 Pageid#: 496
                         Count 25 -- B.. H.

                                                                     ~OVERNMENT~
                                                                     ::;;· EXHIBIT
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 11 of 66 Pageid#: 497
       ••ooo Verizon LTE            2:10PM                     72% "[     ]•


       <                          Saturday
                                    1:40 PM
                                                               Details




                                                    --o-
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 -o--
                                                    Page 12 of 66 Pageid#: 498
                                                    --o-
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 13 of 66 Pageid#: 499
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 14 of 66 Pageid#: 500
                              Count 26- L.S.




Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 15 of 66 Pageid#: 501
       ••ooo Verizon LTE            2:10PM                      72%1       ]•


       <                           Saturday
                                    1:40 PM
                                                               Detail




                                                    --o-
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 -o--
                                                     Page 16 of 66 Pageid#: 502
                                                    --o-
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 17 of 66 Pageid#: 503
                            Count 27- M.J.




Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 18 of 66 Pageid#: 504
                      Count 28- A.J. (age 5)




Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 19 of 66 Pageid#: 505
                        Count 29- A.R. (age 10)




Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 20 of 66 Pageid#: 506
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 21 of 66 Pageid#: 507
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 22 of 66 Pageid#: 508
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 23 of 66 Pageid#: 509
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 24 of 66 Pageid#: 510
            I


        //
        I I
       II
       I




Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 25 of 66 Pageid#: 511
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 26 of 66 Pageid#: 512
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 27 of 66 Pageid#: 513
FD- 1057 (Rev. 5-8-10)
                                                   UNCLASSIFIED

                            FEDERAL BUREAU OF INVESTIGATION
                                             Electronic Communication


            Title:       (U) ANALYSIS of Twitter #3 search warrant          Date:   01/02/2018
                         returns - @TheRealGiantDad


            CC:      FIELDS case


            From:        RICHMOND
                            RH-13
                            Contact:   Brant Meyer , 434 - 244 - 7348


           Approved By : SIA Joseph S . Bornschein


           Drafted By:        Brant Meyer


           Case ID #:         44A-RH-2197407         (U) JAMES ALEX FIELDS ;
                                                    HEATHER HEYER (VICTIM) ,
                                                    CHARLOTTESVILLE , VIRGINIA;
                                                    CI VIL RIGHTS - HATE CRIMES ,
                                                    FORCE AND OR VIOLENCE
                             266N- RH- 2197402      (U) JAMES ALEX FIELDS ;
                                                    HEATHER HEYER (VICTIM; DECEASED) ;
                                                    CHARLOTTESVILLE , VIRGINIA ;
                                                    WHITE SUPREMACY EXTREMISM
                                                    TIER 7 : INCARCERATED

          Synopsis:   (U) The purpose of this EC is to document the research and
          analysis into the Search Warrant returns from James Alex FIELDS '
          Twitter account @TheRealGiantDad , Twitter ID 836744285038981120 .

          Details:

          KEY FIND I NGS

             •      (U) FIELDS made a number of anti - semitic and racially charged
                   tweets. Additionally , FIELDS posted a large quantity of media
                   depicting Nazi Propaganda and White supremacist memes .




                                                  UNCLASSIFIED




    Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 28 of 66 Pageid#: 514
                                  UNCLASSIFIED

   Title :  (U) ANALYSIS of Twitter #3 search warrant returns -
   @TheRealGiantDad
   Re : 44A- RH- 2197407 , 01/02/2018




   2017-03-21Tll : 55 : 08Z

   @the real Lord @98576853lk It ' s not hateful to support an ethnostate ,
   free of zionist control , and acknowledge the existence of race .




                                 UNCLASSIFIED

                                       5




Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 29 of 66 Pageid#: 515
                                    UNCLASSIFIED

   Title :  (U) ANALYSIS of Twitter #3 search warrant returns -
   @TheRealGiantDad
   Re : 44A- RH- 2197407 , 01/02/2018




   2017-03-21T13 : 04 : 38Z

   @PabloBonzo @NJHomeFunerals @mondospreefilms Theres enough difference
   between Europeans and africans to be different sub - species




   2017-03-21T13 : 05 : 37Z

   @NJHomeFunerals @PabloBonzo @mondospreefilms @OhNoSheTwitnt The same
   can be said for blacks , asian , and Mexicans .




                                  UNCLASSIFIED

                                         6



Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 30 of 66 Pageid#: 516
       ISN'T IT IROM·!C ~ INI TJ.tiS SHA.l(P,
      I=AST-PACt;O·, ULTRA                             ~~ !--TJ;C~ MOL?~RN
     WORLD·, YOUR· 5R~AT~ST                                            P~RIL      IS STILL

                                                                                          ! ,~      .
                                                                                              f'>'-/"h
                                                                                               ,., ,
                                                                                          1"41 ..


                                                                                      -....- -"-.
                                                                                                    .    ..
                                                                                                        ~~
                                                                                                             , ~

                                                                                                                  ;


                                                                                                                 .:;
                                                                                                             ._·-..~




                                      t~.                    ~     •   ... • ._
                                      I ~~ .       '

                                               ..~. ~ I~--:· : .
                                               .          ..




                   ,,, A 5t--1U~l=LIN6, l?IM-WITT£;l?
                             JUN6'LE SAVAS~ !

Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 31 of 66 Pageid#: 517
                                                                                                OFFICIAL RECORD
FD- 1057 (Rev. 5-8-10)                                                                         c. ... ,...... ~ l. ·It> o;:·~·.:\ ;,_, , .•,_. ~ ·~·-1
                                                                                               <.~    ~-~~~.;.;.·~~      :~ •    :.~~r,   ~,.-,.I   ,   J
                                                   UNCLASSIFIED                                ~--- -~,....1   t:;! -.~ .--r... ,. "I     :•il




                            FEDERAL BUREAU OF INVESTIGATION
                                             Electronic Communication


            Title:       (U) ANALYSIS of Twitter #1 search wa rrant         Date:   11/08/2017
                         returns - @TheNewGiantDad , display name
                         ' Volker Krieger '


            CC:      FIELDS case


            From:        RICHMOND
                            RH -1 3
                            Contact:   Brant Meyer , 434-244-7348

            Approved By:       SIA Joseph S . Bornschein


           Drafted By:        Brant Meyer

            Case ID #:        44A-RH-2197407         (U) JAMES ALEX FIELDS ;
                                                    HEATHER HEYER (VICTIM) ,
                                                    CHARLOTTESVILLE, VIRGINIA;
                                                    CIVIL RIGHTS - HATE CRIMES ,
                                                    FORCE AND OR VIOLENCE
                             266N- RH - 2197402     (U) JAMES ALEX FIELDS ;
                                                    HEATHER HEYER (VICTIM; DECEASED) ;
                                                    CHARLOTTESVILLE , VIRGINIA;
                                                    WHITE SUPREMACY EXTREMISM
                                                    TIER 7 : INCARCERATED

          Synopsis:    (U) The purpose of this EC is to document the research and
          analys is into the Search Warrant returns from James Alex FIELDS '
          Twitter account @TheNewGiantDad , display name ' Volker Krieger ',
          Twitter ID 8444825808965 14 053 .

           Enclosure(s): Enclosed are the following items :
           1.  (U) Top Contacts and IP addresses

          Details:

          KEY FINDINGS

             •     (U)On two occasions , FIELDS advocated for the creation of work
                   camps where unnamed indiv iduals could be worked to death .

                                                  UNCLASSIFIED
                                                                                          ~GOVERNMENT
                                                                                         il9  EXHIBIT F='

                                                                                         ~
                                                                                         0..


    Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 32 of 66 Pageid#: 518
                                                                         FieldsProd1                                                    001310
                                   UNCLASSIFIED

   Title :  (U) ANALYSIS of Twitter #1 search warrant returns -
   @TheNewGiantDad , display name ' Volker Krieger '
   Re : 44A-RH- 2197407 , 11/08/2017




   2017 - 07 - 18T04 : 17 : 16Z

   @cmonravi @RainyyM @apurposefulwife Human beings in general are
   animals r Europeans are the superior sub-species . You should take a
   course on evolution sometimer nigger . https : //t . co/DtEcxr815r




   2017 - 04 - 27T03 : 06 : 29Z

   @TheDotP @AltRightReport @Nilssoness Black r negror someone of mostly
   african decent . They aren ' t European . Filthy Degenerate .




                                  UNCLASSIFIED

                                        4




Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 33 of 66 Pageid#:  519
                                                                     FieldsProd1   001313
                                   UNCLASSIFIED

   Title :  (U) ANALYSIS of Twitter #1 search warrant returns -
   @TheNewGiantDad , display name ' Volker Krieger '
   Re : 44A-RH- 2197407 , 11/08/2017




   2017 - 05- 14T07 : 45 : 29Z

   @PjsUhHuhHer @r eneuue @apurposefulwife Blacks make up only 12% of the
   population yet commit over 50% of violent crimes . The average black
   has a IQ of 65 - 75r the range of a retard .




                                  UNCLASSIFIED

                                        5



Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 34 of 66 Pageid#: 520
                                                                     FieldsProd1   001 314
                                   UNCLASSIFIED

   Title :  (U) ANALYSIS of Twitter #1 search warrant returns -
   @TheNewGiantDad , display name ' Volker Krieger '
   Re : 44A-RH- 2197407 , 11/08/2017




   2017 - 04 - 26T05 : 18 : 30Z

   @jondutoit @JackPosobiec The White Race built modern civilization .
   looking at all we ' ve accomplished, no other Race can even compete .
   #Hi tlerWasRight https : I /t . c o/BZjBKgsMJM




   2017 - 05-11T11 : 08 : 08Z

   @Kang_Dindu @finnationalist @SoylentMerchant I wonder i f the masses
   will ever wake up . I have a hard time not hating them for their
   ignorance . #HitlerWasRight




                                  UNCLASSIFIED

                                       10



Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 35 of 66 Pageid#: 521
                                                                     FieldsProd1   001319
                                    UNCLASSIFIED

   Title :  (U) ANALYSIS of Twitter #1 search warrant returns -
   @TheNewGiantDad , display name ' Volker Krieger '
   Re : 44A-RH- 219 7 407 , 11 / 08/2017




    2017 - 05- 06T07 : 23 : 32Z

    @mkteacher @DrDavidDuke We as a people need to reclaim Leadership of
    our Nation r and cast off the shackles of the jew .




   MEDIA DEPICTING ADOLF HITLER


                                  UNCLASSIFIED

                                        16



Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 36 of 66 Pageid#:  522
                                                                      FieldsProd1   00 1325
                                    UIICLASSIFIED

   Title:  (U) ANALYSIS of Twitter #1 search warrant returns -
   @TheNewGiantDad, display name 'Volker Krieger'
   Re:  44A-RH-2197407, 11/08/2017




       "I '11 have no problem putting a bullet in the skull of everyone 1.rho
       thinks like you.   rr




                                   UliCLAS S IFIED

                                         95



Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 37 of 66 Pageid#: 523
                                                                     FieldsProd1 _001404
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 38 of 66 Pageid#: 524
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 39 of 66 Pageid#: 525
                                                                     if GOVERNMENT r:;;;:o
                                                                     ~      EXHIBIT

                                                                     F\ ~
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 40 of 66 Pageid#: 526
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 41 of 66 Pageid#: 527
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 42 of 66 Pageid#: 528
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 43 of 66 Pageid#: 529
                                                                                               0FFICIAL__FIECORD
FD-1057 (Rev. 5-8-10)                                                                         C·..: •-•~·-ll.·ir :;•;o:,:·           i""~ ·\it.•-;. ,.l---   .-·J
                                                                                              L!l     £.;1h•~>              '~,      l.'i'.VI      _,c,•. 'r'
                                                                                                                                                     i          J
                                                  UNCLASSIFIED//FOUO                          .. _,- -:..-:)   !'::)]   :!! ~ .,, '< •'   !)   ,   ~-~




                           FEDERAL BUREAU OF INVESTIGATION
                                             Electronic Communication


            Title:      (U) ANALYSIS of Instagram search warrant               Date:   10/31/2017
                        returns - @thebigbossl337 , display name
                        ' Invisible Man '


           CC:      FIELDS case


           From:        RICHMOND
                           RH - 13
                           Contact:   Brant Meyer , 434-244 - 7348


           Approved By:       SIA Joseph S . Bornschein


           Drafted By:       Brant Meyer


           Case ID #:        44A- RH - 2197407         (U) JAMES ALEX FIELDS ;
                                                      HEATHER HEYER (VICTIM) ,
                                                      CHARLOTTESVILLE , VIRGINIA;
                                                      CIVIL RIGHTS - HATE CRIMES ,
                                                      FORCE AND OR VIOLENCE
                            266N- RH-2197402          (U) JAMES ALEX FIELDS ;
                                                      HEATHER HEYER (VICTIM ; DECEASED) ;
                                                      CHARLOTTESVILLE , VIRGINIA;
                                                      WHITE SUPREMACY EXTREMISM
                                                      TIER 7 : INCARCERATED

          Synopsis:   (U) The purpose of this EC is to document the research and
          analysis into the Search Warrant returns from James Alex FIELDS '
          Instagram account @thebigboss1337 , display name ' Invisible Man '.

          Enclosure(s): Enclosed are the following items :
          1.  (U) Top contacts and IP addresses

         Details:

         KEY FINDINGS

            •      (U)FIELDS twice posted a captioned photo depicting a car ramming
                  through a crowd of protesters .



                                                 UNCLASSIFIED//FOUO



                                                                                            ~GOVERNMENT                                                      F:
    Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 44 of 66
                                                                                          !& EXHIBIT
                                                                                       Pageid#: 530
                                                                                            ~ ct1\\V
                                UNCLASSIFIED//FOUO

   Title :  (U) ANALYSIS of Instagram search warrant returns -
   @thebigboss1337 , display name ' Invisible Man '
   Re : 44A- RH- 2197407 , 10/31 /2017




   2017 - 05 - 31 5 : 27 : 49 (UTC)
   @prettyboymason18 No r you get out . You filthy nigger .

   2017 - 05- 31 5 : 28 : 29 (UTC)
   @prettyboymason18 Soon you filthy apes will be sent back to the jungle .

   2017 - 05- 31 5 : 29 : 30 (UTC)
   You filthy nigger . Know your place r you simply can ' t compete with the
   White Man .

   2017 - 05- 31 5 : 38 : 01 (UTC)
   Silence niggerr know your place .




                               UNCLASSIFIED//FOUO

                                       13



Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 45 of 66 Pageid#: 531
                                UNCLASSIFIED//FOUO

   Title :    (U) ANALYSIS of Instagram search warrant returns -
   @thebigboss1337 , display name ' Inv isible Man '
   Re : · 44A- RH- 2 197407 , 10/31/2017




   2017 - 07 - 14 23 : 01 : 47 (UTC)
   @the_southern_prlde Heil Hitler . We must secure the existence of our
   people r & a future for White Children




                              UNCLASSIFIED//FOUO

                                       15



Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 46 of 66 Pageid#: 532
  " o ru
  "  0 lD
  "  lD Ln
  OJ 0 lD
  ru
  lD ""
     lD ""
        lD
  ru lD lD
  0 0 0                       U.S. DEPARTMENT OF JUSTICE
  0      '¢ '¢
  OJ Ln Ln
  W      ..J   X
  ~      50    ~
  IL
  .:.,   ..J                   U . S . ATTORNEY'S OFFICE
  ..J

  ~
                           WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION



                   UNITED STATES COURTHOUSE AND FEDERAL BUILDING
                               2 55 WEST MAIN STREET
                          CHARLOTTESVILLE, VIRGINIA 22901




         u
                                ----·w-•         0



                                WEDNESDAY, MAY 9, 2018
                                      11 : 54 A.M.
         a::




Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 47 of 66 Pageid#: 533
   18                  So , he had sat at the tab l e and then he is

   19   like , he looked at me and he said hey , and I looked at

   20   him .    I didn ' t say anything back .            He said what are

   21   yo u doing t onight and I was like I , like , I really

   22   didn ' t know how to respond .             I was li ke I don ' t know ,

   23   what do you mean?           And he said , so when are y0u going

   24   to come over and pick my cotton and after he said that

   25   I immediately was already angry about every thing else ,

                                 County . ~
                                 S2~~J~~~i~~c!~o~?,rnc.
Case 3:18-cr-00011-MFU        Document 59-2 Filed 07/02/19 Page 48 of 66 Pageid#: 534
     800.262.8777 TOLL- FREE • 540.667.0600 LOCAL • 540.667.6562 FAX • CountyCourtReporters.com
                           Testimony of 8-~          May 9, 2018   VR # 16402-282         Page 30

       1    so I tried to reach across the table and try and , you

       2    know , I guess do something .          My friend , not my fr i ends

       3 because they laughed , they thought it was funny , but

       4    they pulled me back and after that I started sobbing

       5 and he started just laughing , like , really , really

       6 loudly .     Like , I ' ve never heard a l augh like that .                 It

       7 was just , like , very loud laughing as if , like , you

       8 think you can do something to me but you can ' t .




  22            Q.    Just so it's clear, so how did you feel when

  23       he said that to you?

  24            A.    I was heartbroken.            I was heartbroken not

  25       even just because of what he said , just because the

                                County . ~
                                S£~a~T~~~~~cr~o~?' Inc.
Case 800.262
     3:18-cr-00011-MFU         Document 59-2 Filed 07/02/19 Page 49 of 66 Pageid#: 535
             .8777 TOLL-FREE • 540.667.0600 LOCAL • 540.667.6562 FAX • CountyCourtReporters. com
                                    Testimony of B-         W-         May 9, 2018        VR # 16402-282                Page 31

       1   reaction to the other students , and also , I was scared

       2   at that moment just because I ' ve never heard someo n e

       3   laugh like that .                  So ,     I was , I was t errified that

       4   someone , you know , at that moment , like , would come to

       5 my space out of nowhere and just , you know , say

       6   something to me of that , like that .                                     You know what I

       7 mean?          So , I was , I was pretty much heartbroken at

    8      that mome nt .

    9      CONTINUATION OF DIRECT EXAMINATION

  10       BY MR .      CURRAN:

  11              Q.          What was it about the laughter that made you

  12       scared?

  13             A.           It was menacing .                    It was very loud .                    It was

  14       booming .          I remember it , it make , that ' s what made me

  15       start crying because I immediately , I knew why he was

  16       laughing .           He was laughing because he knew I couldn ' t

  17       do anything to stop him .                           And at , like , as soon as

  18       that registered with me , that ' s when I kind of just

  19       walked away and I didn ' t                       come to school for about a

  20       week after .



  22

  23

  24

  25


                                           County       •   ~
                                           S2~a~T~~~~~c!~o~~~
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 50 of 66 Pageid#: 536
                                                                                         Inc.

       800.262.8777   TO LL- FREE   •   540.667.0600   LOCAL   •   540.667 .6562   FAX    •     CountyCou rtReporters.com
                           Testimony of 8 -~         May 9, 2018   VR # 16402-282




        4

        5

        6

       7

       8

       9

   10

   11            Q.    And how did Fields feel about white people,

   12       especially towards the end of high school, who didn't

   13       agree with him on his racial views?

   14            A.    He wanted them to die as well .                 You know , he

   15       thought that there had to be an uprising .                  He talked a

   16       lot about some kind of , like , revo luti on that , he kept

   17       saying that eventually that the minorities were goi ng

   18       to take over the United States , there ' s going to be

   19 more minorities than white people .                    So , white people

   20       need to , like , wake up and realize that so we can

   21       exterminate , you know , the colors and the gays .                      He

   22       said that a lot .     So , yeah , he , yea h.

   23

  24

  25

                                 County . ~
                                S£~a~J~~~~~cr~o~?,rnc.
Case 800.262.8777
     3:18-cr-00011-MFU
                  TOL L- FREE •
                                Document     59-2 Filed 07/02/19 Page 51 of 66 Pageid#: 537
                                540.667.0600 LOCAL • 540.667.6562 FAX • CountyCourtReporters.com
                 ru
  "" 00 lD
  "0
  00
  ru
     lD Lll
        lD
          ~ ~
  lD lD lD
  ru lD lD
  0 0 0
  0 '¢ '¢                     U.S. DEPARTMENT OF JUSTICE
  00 Lll Lll
   w      ...J   ><
   w
   a:     <
          u      <
                 u.
   u.     0                     U.S. ATTORNEY'S OFFICE
   .:.    ...J
   ...J
   0
                            WESTERN DISTRICT OF VIRGINIA
   1-
                                  ROANOKE DIVISION


                       U.S. COURTHOUSE AND FEDERAL BUILDING
                          UNITED STATES ATTORNEY'S OFFICE
                               255 WEST MAIN STREET
                                     SUITE 130
                         CHARLOTTESVILLE, VIRGINIA 22901




                              THURSDAY, MARCH 08, 2018
                                      12:27 P.W.
          u
          c




Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 52 of 66 Pageid#: 538
  10              Q.         And what was it about the country that he

  11     was expressing to you that was a problem that needed

  12     to be changed?

  13             A.           He specifically , you know , had mentioned

  14     several groups of people who he thought were the

  15     reason for all of the bad things that were happening

  16     in this co u ntry , and it was you know , these groups of

  17     people that were the reason and they were the cause ,

  18     and they were one of the things that needed to be

  19     changed to make the United States a better place .

  20             Q.          And what groups of people would he refer to?

  21             A.          He referred to Jewish ind i viduals , African

  22     Americans and Mus l ims for the most part or I slamic

  23     people .

  24             Q.         Was it limited to those groups?

  25            A.           It was not limited to those groups , but it

                                           County       •   ~
                                           S!?a~a'!!~~~~~c!~o~?'
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 53 of 66 Pageid#: 539
                                                                                        Inc.

       800.262.8777   TOLL- FRE E   •   540.667.0600   LOCAL   •   540.667.6562   FAX    •     CountyCourtReporters.com
                          Testimony of E.-           March 8, 2018   VR # 16402-258        Page 31


        1   was , you know , he would occasionally mention , you

        2   know , homosexuals or y o u know , people that are in the ,

        3   you know , LBGT people , but for the most part , you

        4 know , it was really on the basis of African Americans

        5   and Muslims , those were his two , you know , bug points

        6   that he would always tend to make .

        7        Q.    And you mentioned Jews as well?

        8        A.     Yes .

        9        Q.    How often would he raise this topic?

    10           A.    The top i c of these groups was a reoccurr i ng

   11       conversation .      It seemed like any time that we would

   12       talk about politics , it would come up .



   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                                 County      •   ~
                                 ~2~a~T~~g~~~c!~o~~~ Inc.
Case 3:18-cr-00011-MFU          Document 59-2 Filed 07/02/19 Page
     800.262.8777 TOLL- FRE E • 540.667.0600 LOCAL • 540.667.6562 FAX •
                                                                         54 of 66 Pageid#: 540
                                                                        CountyCourtReporters.com
                          Testimony of E-.           March 8, 2018    VR # 16402-258        Page 42


        1         A.     His response for a solution was always

        2   violence .    I would tr y to reason wi th him and say that

        3   you ought to , if you want something to change , you

        4   should vote for it .          That is you know , that is your

        5   right to vote for it , but his , he would always be

        6 determined that violence was the answer to his

     7      problems .

     8            Q.     And so violence towards these groups is that

     9      what you are saying?

    10           A.      Violence towards the groups as well as

   11       violence in the streets .

   12            Q.      Explain that a little further.                     What was he

   13       advocating or what was he describing?

   14            A.      He never made real specific points towards

   15       genocide of these groups , but he said enough that any

   16       intelligent person could see that that is what he was

   17       referencing to of these groups .              He would , you know ,

   18       never mentioned the , you know , extermination of you

   19       know , whether it African Americans or any , anybody

   20       that was a part of that grouping , but he said enough

   21       to where you could see that is where he was going with

   22       the conversation , and I never let him get that far

   23       into the conversation to find out what , you know , how

   24       far he was going to go with that , his solution .                          He

   25       would talk a lot about vio lence in the streets , and I ,

                                 County      •   ~
                                 S!?o~a'lT~~~i~~c!~o~?,              Inc.
Case 3:18-cr-00011-MFU           Document 59-2 Filed 07/02/19 Page
     800.262.8777 TO LL-F RE E • 540.667.0600 LOCAL • 540.667.6562 FAX •
                                                                          55 of 66 Pageid#: 541
                                                                         Cou ntyCourtReporters.com
                                                        March 8, 2018    VR # 16402-258    Page 43


        1   and he , his _you know , his idea of solution was that we

        2   needed some sort of rebellion agai n st the system or

        3   you know , that the governme n t             or how he wo u ld want to

        4   put it , that was his , his way of you know ,                      just

        5   expressin g it , and he said violence was t h e answer

        6   that we co u ldn ' t    do i t politically any more .




   14




   17

   18

   19

   20

   21

   22

   23

   24

   25


                                   County   •   .A'!.
                                   S£~ai!T~~~~~cTn~o~?,                 Inc.
Case 3:18-cr-00011-MFU         Document 59-2 Filed 07/02/19 Page 56 of 66 Pageid#: 542
     800.262.8777 TOLL- FREE • 540.667.0600 LOCA L • 540.667.6562 FAX • CountyCourtReporters.com
                                                                    March 8, 2018        VR # 16402-258




   18



   20
   21

   22

   23            A.          And he would a l ways make a refere n ce to wh at

   24    Hit l er di d as the solution to our p r oblems .                                           So , i f

   25    yo u know , h e , like I said , he never exactly mention e d


                                            County       •   ~
                                            S2~a~T~~~i~~c!~~?,                           Inc.
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 57 of 66 Pageid#: 543
        800.262.8777   TOLL- FREE   •   540.667. 0600   LOCAL   •   540.667.6562   FAX    •     CountyCourtReporters.com
'   '

                                        Testimony of ~ P                   March 8, 2018         VR # 16402-258                Page 46


            1     genocide , but he would always make a point of

            2     mentioning what Hitler and the Third Reich did as

            3     being a possible so l ution for our , for the American

            4     situation .




          17

          18

          19

          20

          21

          22

          23

          24

          25

                                                   County       •   ~
                                                   ~2~ai!T~~g~~~c!~!!? 1
        Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 58 of 66 Pageid#: 544
                                                                                                 Inc.

                800.262 .8777   TOLL-FREE   •   540.667.0600   LOCAL   •   540 .667.6562   FAX    •     ~ountyCourtReporters . com
  r-..oru
  I'-. OlD
  " 0
  (X)  lD lD
          Ln
  ru""
  lD lD lD
  ru. lD. lD.
  000                      UNITED STATES DEPARTMENT OF JUSTICE
  0 -q -q
  (X)LI'ILn
   w      ...J   )(
   ~      5      ;t
   ~      9                  UNITED STATES ATTORNEY'S OFFICE
  0
   ...J

  1-
                              WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION



                      UNITED STATES COURTHOUSE AND FEDERAL BUILDING
                                  255 WEST MAIN STREET
                             CHARLOTTESVILLE, VIRGINIA 22901



                                     TE    MO
                                      ~D-·
                              WEDNESDAY, JANUARY 10, 2018
          u                            11:06 A.M.
          £:




Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 59 of 66 Pageid#: 545
    11          A.      He , he j ust was k i nd of just ove rall g i d d y ,

    12   l i ke I sa i d .      You walked through t h e doors and I

    13   overheard h im say t h is is where the mag i c h appened .

    14          Q.      This is where the magic happened?

    15          A.      Yes .

    16          Q.      And what was his ...

    17          A.      He was happy .          He was emotional l y , he was

    18   happy in one of t h e saddest places I have ever been .

   19           Q.      Some people have a dark sense of humor.                      Was

   20    he making a joke?

   21           A.     Th i s i s not some t hing you joke about .                Yo u

   22    can have the darkest sense of humor , but

   23           Q.     But you did not perceive him to be joking?

   24           A.     No , not one bit .

   25           Q.     And did he do anything physically as he


                                  County    •   ~
                                  S!?o~a~T~~~~~c!~o~?'             Inc.
Case 3:18-cr-00011-MFU         Document 59-2 Filed 07/02/19 Page
     800.262 .8777 TOLL-FREE • 540.667 .0600 LOCAL • 540.667 .6562 FAX •
                                                                          60 of 66 Pageid#: 546
                                                                         CountyCourtReporters .com
                          Testimony of ~~            January 10, 2018   VR # 16402-256             Page 53


        1   entered the camp?

        2         A.      As he entered the camp , not exactly .                      But as

        3   we kind of separated from the group , kind of went off

        4   on our own ways and were able to experience it as our

        5   own instead of as a group , I witnessed James skipp i ng

        6 up and down the train tracks that ran through the

        7   center of the camp .

        8         Q.      And what was the demeanor as he, skipping

        9   probably

    10           A.       Like a kid at Disney World .                  Like he was

    11      loving it .

    12           Q.       Did you have any other encounters with him

    13      within the camp that stand out to you?

    14           A.       I specifically remember walking over towards

    15      the southeastern part of the camp which is where they

    16      had the gas chambers .

    17           Q.       Gas chambers or crematorium or do you?

    18           A.       It was , I believe it was a gas chamber .                       I

    19      don ' t believe they had a crematorium at th i s camp .                           If

   20       they did , that wo u ld have been on the , that would have

   21       been on this part of the camp .                I don ' t think ...

   22            Q.     What's your recollection?

   23            A.     But we wa l ked into this room where like an

   24       immeasurable amount of lives had been taken .                        And

   25       James is in there and he walks over to me and says

                                    County . ~
                                   S!?o~a~J~~~~~c~~o~?,lnc.
Case 3:18-cr-00011-MFU
     800.262.8777 TO LL-FREE • Document
                               540 .667.060059-2
                                             LOCAL Filed
                                                   •      07/02/19FAX Page
                                                      540 .667.6562    •   61 of 66 Pageid#:
                                                                          CountyCourtReporters .com 547
                               Testimony of ~ 0-       January 10, 2018   VR # 16402-256          Page 54


     1     it ' s almost like you can still hear them screaming .

     2             Q.         And what was his demeanor at that point?

     3             A.          Same demeanor as before .             It ' s , wow , it ' s

     4     a l most like you can still hear them screami ng .

     5             Q.          And you just did a particular voice.                        This

     6 won't show up on the record, but.

     7             A.          Yes , it was , the voice was elate d and happy .

     8     Getting e n joyment out of it.




   21

   22

   23

   24

   25

                                          County   •   ~
                                          S!?a~a'lT~~g~i~~c!~o~?' Inc.
Case 3:18-cr-00011-MFU Document     59-2 Filed 07/02/19 Page
                        540 .667.0600 LOCAL • 540 .667.6562 FAX •
                                                                  62 of 66 Pageid#: 548
                                                                  CountyCourtReporters .com
         800.262 .8777   TOLL- FREE   •
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 63 of 66 Pageid#: 549
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 64 of 66 Pageid#: 550
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 65 of 66 Pageid#: 551
                                                                     l_ ~GOVERNMENT£
                                                                     ~~
Case 3:18-cr-00011-MFU Document 59-2 Filed 07/02/19 Page 66 of 66 Pageid#: 552IBIT ~
                                                                     ~ ..
                                                                     ~[{)
                                                                                 -
                                                                                 ~
